BLATCHFORD, District Judge.
I think, that, under General Order No. 34, [see note at end of case,] the register has no authority to require the parties to form an issue, if either of them objects to forming such issue until it appears to the register that the claim ought to be expunged or diminished, and until objection is then made to his making an order to that effect. He may require them to form an issue, if neither of them objects to forming such issue, at any time after the examination is completed, and may certify such issue for determination. In the present case, the motion for the order for issues was made by the Phoenix National Bank and Richard Irvin & Company, the same parties on whose motion the order was revoked. The other parties, as appears, not only did not object to making the order for issues, but object to its revocation. I think it is too late to revoke the order, and that its revocation should be vacated, and the parties be required to form issues under it.